Citation Nr: 0118467	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound in the lumbosacral area, muscle group XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel





INTRODUCTION

The veteran had active duty from July 1967 to May 1970.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
July 1999 rating decision from the Department of Veterans 
Affairs (VA) Phoenix Regional Office (RO), which denied a 
rating in excess of 20 percent for residuals of a gunshot 
wound in the lumbosacral area, muscle group XX.


FINDING OF FACT

The evidence of record shows that service-connected residuals 
of a gunshot wound in the lumbosacral area, muscle group XX, 
are manifested by pain and some tenderness, but without 
associated muscle spasm, weakness, fatigue, lack of 
endurance, significant limitation of motion, or infection.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a gunshot wound in the lumbosacral area, muscle 
group XX, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.56, 4.71a, 
4.73, Diagnostic Code (Code) 5292, 5295, 5320 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records demonstrate that in March 1968, while 
in a combat zone in Vietnam, the veteran sustained a 
fragmentation wound on the right side of his back.  The wound 
was cleaned and dressed.  Procaine Penicillin and 
Streptomycin were prescribed.  No additional findings were 
recorded regarding his wounds.  His separation examination 
from active duty dated May 1970 noted a 1 1/2 inch scar on his 
lower back, but his spine was found to be normal.  

Post-service medical records dated May 1980, indicate that 
the veteran complained of non-radiating lower back pain that 
was exacerbated by activity and inclement weather.  X-ray 
studies revealed a metallic foreign body in the soft tissue 
of the right posterior back., but with normal vertebral body 
height and alignment.  Upon examination, a VA physician found 
that he had a normal range of motion with some mild 
discomfort on extension, no muscle spasm, and a normal gait.  
Heel and toe walking was done without difficulty and he was 
able to do a deep bend without difficulty.

In an October 1980 rating decision, service connection was 
granted for residuals of a gunshot wound and a 20 percent 
rating was assigned, effective in February 1980.  In December 
1998, he filed a claim for a rating in excess of 20 percent 
for residuals of a gunshot wound in the lumbosacral area.

Private medical records reflect that the veteran underwent 
treatment for chronic left-sided lower back pain with 
radiation down the left hip and ankle in February 1999.  It 
was noted that he began having pain progressively worse over 
the last four years and the pain was generally worse with 
lifting, bending or changing position.  Treatment included an 
epidural injection.

A March 1999 VA medical evaluation shows that the veteran 
complained of low back pain with radiculopathy.  A computer 
tomography (CT) scan and a magnet resonance imaging (MRI) 
test revealed only minimal disc protrusion, mild degenerative 
disc disease, and no spinal canal or neural foraminal 
narrowing.  The physician stated that his complaints of 
radiculopathy were not supported by the MRI and CT scan.

On physical examination, a scar about one and one-half inches 
in diameter on the veteran's low back was noted.  It was 
indicated that the scar was not close to the spine at all and 
that there were no other back scars.  There was noted to be 
no significant muscle spasm and no point of tenderness over 
the spinal processes.

Range of motion of the lumbar spine included flexion to 60 
degrees with the problem noted to be mostly due to a very 
protuberant abdomen, lateral flexion to 25 degrees 
bilaterally and rotation to 30 degrees bilaterally. though 
some difficulty was.  In addition, the VA physician found 
straight leg raising to be negative, normal reflexes, and no 
weakness or atrophy.

The impression was mild degenerative disc disease at the L4-
L5 level.  The examiner indicated that he believed that this 
was due to rather marked obesity and that he did not believe 
that this was in any way related to the shrapnel pieces.  The 
physician stated that the veteran's complaints of 
radiculopathy were not supported by the MRI and CT scan.

In November 2000, the VA arranged a medical evaluation for 
compensation purposes.  He complained of daily pain in his 
lower back, intermittent numbness that radiated down his 
legs, weakness and fatigue.  He reported that he takes five 
Advil every morning.  Upon examination, he appeared in no 
acute distress, obese, with essentially normal ambulation, 
some tenderness to palpation over the right paralumbar 
musculature with no muscle spasm.  No evidence of tissue loss 
or muscle penetration was detected and strength of the 
muscles was good.  The VA physician stated that the 
symptomatology of the veteran's degenerative disc disease was 
at least slight, and possibly moderate, and that functional 
loss was moderate.  He added that there would be no reason 
why a small shrapnel of the lumbosacral region would cause 
degenerative disc disease.

Legal Criteria

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 
2096 (2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and, if 
applicable, his representative and specified duties to assist 
veterans in the development of claims.  Upon careful review 
of the claims folder the Board finds that the RO has met all 
its required notice and development obligations under this 
new statute.  Specifically, the Board finds that the 
supplemental statement of the case and the statement of the 
case provided to the veteran satisfy the requirement at § 
5103A of the new statute in that they clearly notify him of 
the evidence necessary to substantiate his claim.  
Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have also been 
fulfilled in that evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  In addition, March 1999 and November 
2000 VA medical evaluations were conducted and results 
thereof were associated with the claims file.  No further 
assistance is necessary to comply with the requirements of 
this new legislation or any other applicable rules or 
regulations regarding the development of the pending claim.  
Therefore, the Board finds that the veteran is not prejudiced 
because the VA has met its duty to assist and has obtained 
all available relevant evidence necessary for an equitable 
disposition of the appeal.  A remand under VCAA would only 
further delay resolution of the veteran's claim.

The veteran seeks a rating in excess of 20 percent for 
residuals of a gunshot wound in the lumbosacral area, muscle 
group XX.  In this case the veteran's disability has been 
evaluated as an injury to muscle group XX, which affect 
postural support of the body, and extension and lateral 
motions of the spine.  Under that provision, injury of the 
lumbar region, if severe, warrants an of evaluation of 60 
percent, a moderately severe injury warrants an evaluation of 
40 percent, and a moderate injury warrants an evaluation of 
20 percent.  38 C.F.R. § 4.73, Code 5320.  

In general, disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities 
(Schedule), which is based on average impairment of earning 
capacity.  38 C.F.R. § 4.1.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Id.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4.  However, the Board is limited to 
consideration of only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); see also AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation; 
therefore, such a claim remains in controversy where less 
than the maximum available benefit is awarded).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  In rating muscle injuries, such disabilities shall 
be classified as slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56(d).

Slight disability of muscles is typified by a simple wound of 
muscle without debridement or infection.  The history and 
complaints will reveal service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of the muscle is signified by a 
through and through or deep penetrating wound by small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence of in-service treatment for the wound should 
show hospitalization for a prolonged period for treatment of 
wound.  There would be a record of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings will include entrance and 
(if present) exit scars, indicating track of missile through 
one or more muscle groups, indicating on palpation loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(2).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during a flare-up or when the joint is 
used repeatedly over a period of time).  In addition, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See 
DeLuca, supra; 38 C.F.R. §§ 4.10, 4.40, 4.45.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14. 

However, other Codes aside from Code 5320 might be 
applicable, such as lumbosacral strain, which is evaluated 
under Code 5295.  A 10 percent evaluation is assigned where 
the evidence shows lumbosacral strain with characteristic 
pain on motion; a 20 percent evaluation is warranted where 
the evidence demonstrates lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Where lumbosacral 
strain is severe, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, the disability warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a.  Further, because a portion 
of the rating criteria found in Code 5295 provides for 
compensation based upon limitation of motion, the provisions 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 are applicable to the 
claim.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Code 5292 for limitation of motion of the lumbar spine might 
also be applicable, which is evaluated as follows: slight, 
10 percent; moderate, 20 percent; severe, 40 percent.  38 
C.F.R. § 4.71a.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. 38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service- 
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2000).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Analysis

In this case, the preponderance of the evidence reflects that 
the veteran's residuals of a gunshot wound of the low back 
disability is productive of no more than moderate impairment.  
Thus, the criteria required for an increased rating are not 
met.  By history and currently, clinical findings 
attributable to the service-connected shrapnel wound 
disability do not show evidence of moderately severe 
impairment.  There is no evidence of loss of deep fascia, 
muscle substance, or normal firm muscle resistance.  
Additionally, no evidence of loss of endurance or strength is 
present and no muscle abnormality was observed.  He has 
received a rating of 20 percent for residuals of a gunshot 
wound of the lower back since February 1980.

Current medical evidence establishes that the veteran's 
service-connected disability does not show that he meets the 
criteria required for more than a moderate impairment, and, 
thus, fails to meet the criteria required for an increased 
rating in excess of 20 percent under Code 5320.  38 C.F.R. 
§§ 4.56, 4.73.  

The veteran's disability picture does not more nearly 
approximate the criteria required for an increased rating 
under Code 5292 for limitation of the spine and Code 5295 for 
lumbosacral strain.  Although slight limitation of motion is 
present, such difficulties were noted were to be due to 
obesity.  Additionally, under Code 5295 for lumbosacral 
strain, clinical findings are not demonstrative of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, or marked 
limitation of forward bending in the standing position.  
Thus, a preponderance of the evidence is against the claim 
for an increased rating under Codes 5292 and 5295.

When evaluating the veteran's disability, the considerations 
of DeLuca are acknowledged.  Nonetheless, even when 
considering the veteran's complaints of pain, the criteria 
required for an increased rating under these schedular 
provisions still are not met. The veteran's service-connected 
disability is not productive of severe limitation of motion.  
Evidence of weakened movement, excess fatigability, or 
incoordination due to service-connected disability, including 
pain, is not present.  In November 2000, the VA physician 
noted that while the veteran reported pain contributing to 
his weakness and fatigability, he had an essentially normal 
gait with no more than moderate symptomatology and functional 
loss which was due to degenerative disc disease, not the 
veteran's service-connected disability.  Thus, residuals of 
his gunshot wound of the lumbosacral area are at no more than 
a moderate level and an evaluation in excess of 20 percent 
pursuant to DeLuca is not warranted.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Further, clinical findings revealed a scar of the right side 
of his lower back, measuring 1 1/2 in diameter.  Although 
scarring can be rated as separate and distinct from 
underlying symptomatology, because the clinical evidence 
shows that the scars are not poorly nourished with repeated 
ulceration, the record provides no basis for a rating in this 
respect.  38 C.F.R. §§ 4.7, 4.31, 4.118, Codes 7803-7805 
(2000); Esteban v. Brown, 6 Vet. App. 259 (1994).

For the above reasons, the Board finds that the claim for a 
rating in excess of 20 percent for residuals of a gunshot 
wound, lumbosacral area, muscle group XX, must be denied.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.56, 4.71a, 4.73, Codes 5292, 5295, 
5320.  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound in the lumbosacral area, muscle group XX, 
is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

